Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 02/01/2012 and an Examiner initiated interview on 04/27/2021. In the instant amendment, claim 1, 10 and 19 has been amended. Claims 20-22 are newly added.
Claims 1-4, 6-13 and 15-22 have been examined, and all remained pending claims are allowed.


Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2006/0174323 to Brown
[0096] In response to ClientHello message 410, server 402 sends four messages back to client 400. A ServerHello message 420 confirms the communications preferences sent in ClientHello message 410 or provides alternate communication preferences. In this way, client 400 and server 402 "agree" on a protocol, a private key encryption algorithm, a public key encryption algorithm, and a hashing algorithm. Next, server 402 sends a server certificate message 422. Server certificate message 422 contains a public key certificate ("PKC") that contains a public key associated with server 402. Because a mutually trusted third party has vouched for the authenticity of the PKC, client 400 can use the PKC as proof that the public key contained in the PKC actually belongs to server 402. Server 402 also sends a certificate request message 424 to ask client 400 to send to server 402 a PKC containing a public key associated with client 400. Finally, server 402 sends a ServerHelloDone message 426 to client 400. ServerHelloDone message 426 signals to client 400 that client 400 can proceed with the next phase of the handshake. 

US 2009/0106549 to Mohamed


US 2008/0189287 to Traub
[0087] A certificate can be used for two types of authentication. A digital signature of a document is created by creating a message digest of the document (a large number computed from the contents of the document in such a way that no other document is likely to have the same digest), and encrypting it using the private key. A recipient of the document can verify the signature by using the public key in the certificate to decrypt the message digest, and compare it to its own computation of the digest from the document contents. If this completes successfully, the recipient can infer that the document it received is the same document that was signed by the holder of the certificate. (This verifies not only the authenticity of the document, but also the identity of the signer.) 

The prior art of record (Azagury in view of Scheidt, Tracy, Nucci, Fandli, Adler, Fojtik, Do, Brown, Mohamed and Traub) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... signing the new provenance document using private key and certificate before the new provenance document is finalized” and similarly recited in such manners in other independent claims 10 and 19.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-4, 6-13 and 15-22 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193